Citation Nr: 0633019	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post left clavicle resection.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle strain.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.

4.  Entitlement to service connection for bronchitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
December 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Following this rating decision, at the veteran's 
request, his case was transferred to the Albuquerque, New 
Mexico, RO.


FINDINGS OF FACT

1.  The veteran's left shoulder disorder is manifested by 
pain and limited range of motion; flexion is to 25 degrees, 
with pain; abduction is to 25 degrees, with pain.  

2.  The veteran's right ankle disability is manifested by 
pain, tenderness and loss of approximately 60 percent of 
range of motion.

3..  The veteran's low back disorder is manifested by a  
chronic strain and limited range of motion; flexion is to 40 
degrees; extension is to 10 degrees; left lateral flexion is 
to 12 degrees; right lateral flexion is to 15 degrees; left 
lateral rotation is to 25 degrees; right lateral rotation is 
to 25 degrees.   

4.  The veteran does not have chronic bronchitis or any other 
pulmonary disorder. 


CONCLUSIONS OF LAW


1.  The schedular criteria for an evaluation of 30 percent, 
but no greater, for the veteran's service-connected left 
shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2006).   

2.  The criteria for a disability rating of 20 percent, but 
no greater, for a right ankle disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006). 

3.  The criteria for a disability rating in excess of 20 
percent for a low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002). 

4.  Chronic bronchitis was not incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
November 2003 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding effective dates (and 
disability ratings regarding bronchitis), no prejudice will 
result to the veteran in proceeding with the adjudication of 
this appeal because he is receiving the earliest effective 
date possible; i.e. the day following his discharge from 
service.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran eventually received sufficient VCAA 
notification.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  Moreover, a March 2004 
supplemental statement of the case was issued following the 
sufficient November 2003 VCAA letter.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the November 
2003 letter when it advised the veteran to send the RO any 
medical reports in his possession or any other evidence that 
would substantiate his claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports.  The RO has obtained all of the veteran's VA and 
service medical records, as well as all private records 
identified by the veteran.  The veteran has not indicated the 
presence of any other outstanding relevant records.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder.  Under 
that diagnostic code, limitation of motion of the arm to 
elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side and a 20 percent evaluation is 
assigned for the minor side.  If arm motion is limited to 25 
degrees from the side, a rating of 40 percent is assigned for 
the major side and a 30 percent rating is assigned for the 
minor side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (2006).   

Diagnostic Code 5271 provides criteria for the rating of 
disability from limitation of motion of the ankle.  Under 
that code, a 10 percent rating is assigned for moderate range 
of motion impairment.  A maximum 20 percent rating is 
assigned for marked range of motion impairment.  38 C.F.R. § 
4.71, Diagnostic Code 5271 (2006).   

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App.  4, 9 (2003).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine. See 38 C.F.R.  
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Under that 
rating formula, a 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40  percent rating is assigned for forward 
flexion of the  thoracolumbar spine to 30 degrees or less; or 
if there is  favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  "Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension."  See id., Note (5).  These  criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the  presence of pain, 
stiffness, or aching, which are generally  present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4). 

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).   Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Analysis

Left Shoulder

Immediately after the veteran's discharge, he underwent a 
general medical examination at the VA medical center.  A 
review of the veteran's service medical records revealed that 
he injured is clavicle during martial arts training while in 
service.  In July 2002, the veteran underwent a resection of 
the medial clavicle, but continued to have pain in the area 
of the medical clavicle.  Following service, the veteran 
complained of pain and limitation of motion of his left 
shoulder.  The examiner noted that the veteran had marked 
decreased range of motion in his left shoulder.  

VA examination of the shoulder in January 2003 revealed a 
well-healed scar over the medial clavicle, as well as 
tenderness over the scar and medial clavicle.  There was no 
swelling or obvious deformity.  Abduction was ton 90 degrees.  
External rotation was to 90 degrees.  Internal rotation was 
to T8.  Extension was to 20 degrees and flexion was to 90 
degrees.  The examiner noted that pain on motion was 
considered in these metrics.  The examiner diagnosed status 
post resection of the distal clavicle with residual 
persistent pain and decreased range of motion.  He further 
noted that the veteran's left shoulder problems did not 
prohibit him from working his current job.  

In July 2004, the veteran was once again seen at the VA 
medical center for an examination of his left shoulder.  
Examination revealed resistance strength of 4/5, with 
shrugging equal on both sides.   Flexion was to 30 degrees, 
with a pain level of 8.  Abduction was to 30 degrees active, 
35 degrees passive.  The veteran declined internal and 
external rotation due to guarding and pain.  The examiner 
noted that pain was the greatest variable in limitation of 
motion and that following the examination that the veteran's 
clavicle was inflamed.  

An evaluation of 30 percent for the veteran's left shoulder 
disability is warranted under the circumstances.  The veteran 
is right handed, as reflected in sworn testimony taken at the 
RO in June 2004.  The competent medical evidence of record, 
as outlined above, indicates that flexion of the veteran's 
left arm is to 30 degrees with a pain level of 8, on a scale 
of 1 to 10.  Likewise, active abduction was to 30 degrees.  
At a June 2004 RO hearing, the veteran testified that he 
could only lift his arm a few inches from his side.  Given 
the high level of pain that the veteran experiences and his 
aforementioned testimony, the Board finds that the facts of 
this case approximate with a 30 percent evaluation.  Because 
the veteran is right handed, this is the highest schedular 
evaluation that can be granted.  



Right Ankle

At a VA examination in January 2003, the veteran described a 
popping sensation and a feeling of overall discomfort over 
the anterior, medial and lateral aspects of his right ankle.  
The veteran reported that it did not interfere with his daily 
activity, but that it particularly bothered him in cold 
weather. 

Physical examination at that time revealed mild tenderness 
over the right lateral ankle inferior to the lateral 
malleolus.  Dorsiflexion was to 29 degrees.  Plantar flexion 
was to 45 degrees.  Eversion was to 20 degrees.  There was no 
swelling of the ankle.  No discussion of the effect of pain 
on range of motion was made.

In July 2004, the veteran was once again seen at the VA 
medical center for evaluation of his right ankle.  
Dorsiflexion was to 15 degrees, with a pain level of 4/10.  
Plantar flexion was to 10 degrees.

The Board finds that an evaluation of 20 percent is proper 
under the circumstances.  In particular, because the January 
2003 examination fails to address the effects of pain and/or 
fatigue on range of motion, the Board finds that the July 
2004 examination is representative of the extent of the 
veteran's right ankle disability.  As defined by regulation, 
the full range of motion of the ankle equals 65 degrees, 
comprised of 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  The July 2004 examination results indicate that the 
veteran has lost considerable range of motion in his right 
ankle, with consideration of pain on motion.  Accordingly, 
the Board finds that this approximates with a finding of 
marked limitation of motion of the veteran's left ankle, thus 
entitling the veteran to a 20 percent evaluation for his 
right ankle disability.  A 20 percent evaluation is the 
highest that can be granted.  

Low Back

At the VA examination in January 2003, the veteran reported a 
history of low back pain, with flare-ups on the average of 
three times per year.  He reported feeling like he had a knot 
in his low back, which was non radicular.  He had never 
missed work because of low back pain.  

Physical examination revealed mild bilateral tenderness over 
the paralumbar muscles adjoining the L4-5 vertebra.  There 
was no spasm.  Straight-leg rasing signs were negative.  
Flexion was to 90 degrees with mild low back discomfort in 
range of motion.  Extension was to 30 degrees.  Lateral 
bending was to 30 degrees bilaterally, without pain.  
Rotation was to 30 degrees bilaterally without pain.  
The veteran was once again seen at the VA medical center in 
September 2004 for an examination of his low back.  At that 
time the veteran reported pain in his low and mid back, with 
pain referred to the sides.  The pain was greater in the 
anterior than the posterior.  The veteran complained of 
associated weakness.  The veteran denied true flare-ups and 
stated that bending or sitting for any period of time will 
exacerbate his pain.  He also reported using an over-the-
counter back brace, which he described as somewhat assistive.  
He further reported that walking 1 to 2 feet would exacerbate 
his pain.  At that time the veteran did not report any 
interference with his employment as a lab technician caused 
by his low back pain. 

Physical examination revealed bilateral accessory tenderness 
and a very wooden posture.  The examiner noted taut T-11 
accessory muscles following the examination.  The 
thoracolumbar spine was symmetrical, with no palpable spasm.  
Forward flexion was to 40 degrees, with a pain level of 7 to 
8 out of 10.  At 50 degrees flexion, the veteran requested to 
stop.  The veteran could achieve the same degree of flexion 
with repetition, but pain was a dominant factor.  Extension 
was to 10 degrees, with a pain level of 7.5/10.  Left lateral 
flexion was to 12 degrees, with a pain level of 7 to 8 out of 
10.  Right lateral flexion was to 15 degrees, with a pain 
level of 7/10.  Left and right lateral rotation was to 25 
degrees, with a pain level of 7.5 and 8, going towards the 
left.  The examiner noted that the veteran's limitation of 
motion of the low back was affected by pain versus weakness.  
Diagnostic and clinical tests revealed a normal lumbar spine.  
The examiner noted no vertebral fractures and diagnosed back 
strain, symptomatic pain and limitation of motion and 
subjective paresthesia.    

The veteran's lumbar strain does not warrant a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   
Normal range of motion is defined as forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees and rotation to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  At 20 percent the veteran's disorder would 
constitute moderate limitation of the spine.  The Board finds 
that under the applicable criteria, the veteran's symptoms 
approximate with the criteria for moderate impairment.  A 
classification of severe impairment is not appropriate under 
the circumstances because the veteran retains a fair range of 
motion on all planes of movement.   

Under 38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003), the 
veteran's lumbar strain does not warrant a 40 percent rating.  
The veteran's range of motion is no doubt limited by his 
lumbar strain, as seen above.  The veteran's spine is 
straight, and has not listed.  There is no positive 
Goldthwaite's sign, and the veteran's range of forward 
bending is 40 degrees out of a possible 90 degrees.  The 
veteran is diagnosed as having a back strain and diagnostic 
and clinical tests reveal a normal lumbar spine.  In light of 
these facts, a 40 percent rating is not warranted. 

The veteran is not entitled to a 40 percent rating under the 
current version of the rating schedule.  There is no 
indication of ankylosis appearing anywhere in the record and 
forward flexion of the veteran's thoracolumbar spine is 
greater than 30 degrees.  Accordingly, the facts do not 
support a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006). 

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
disabilities.  There is no objective evidence that his 
service-connected disabilities are s productive of marked 
interference with employment.  There is also no indication 
that these disabilities frequent periods of hospitalization.  
Indeed, it appears that the veteran has been seen only on an 
outpatient basis.  Thus, the Board will not consider referral 
for consideration of extraschedular rating.

Service Connection:  Bronchitis

A review of the veteran's service medical records reveals 
that he had a number of upper respiratory infections.  At his 
separation examination, the veteran noted a single episode of 
blood in his sputum, which resolved in approximately 
September 2001.  The veteran also complained of chronic 
shortness of breath, but never sought medical treatment 
therefor while in service. 

In January 2003 the veteran underwent a general medical 
examination at the VA medical center.  That examination 
included evaluation of the veteran's lung function.  At that 
time the examiner noted an episode of in-service bronchitis 
in November 2002 that required treatment with antibiotics.  
The veteran also recalled a history of possible pneumonia and 
also recalled a respiratory infection during boot camp.  The 
veteran reported dyspnea with climbing one flight of stairs 
as well as apnea for the past few months.  At the time, none 
of the veteran's problems had been evaluated and he had never 
received treatment therefor.  Pulmonary functions were 
normal.  The veteran reported a daily nonproductive cough.  
Examination of the chest revealed clear lungs, with no 
wheezes with forced expiration.  Breath sounds were normal. 

Service connection for bronchitis is not established.  
Although the veteran may have had several episodes of acute 
upper respiratory infections and acute bronchitis in service, 
there is no evidence that a chronic disability has resulted 
from those episodes.  The January 2003 VA examination failed 
to reveal a diagnosis of a chronic disability.  On the 
contrary, pulmonary functions were normal and examination 
revealed normal lungs.  The Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disorder, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992)











ORDER

Entitlement to an initial evaluation of 30 percent for status 
post left clavicle resection is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation of 20 percent for right 
ankle strain is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability is denied.

Entitlement to service connection for bronchitis is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


